UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                )
CHRISAVGI SOURGOUTSIS,                          )
                                                )
               Plaintiff,                       )
                                                )
      v.                                        )       No. 16-cv-1096 (KBJ)
                                                )
UNITED STATES CAPITOL POLICE,                   )
                                                )
               Defendant.                       )
                                                )


                    MEMORANDUM OPINION DENYING
        PLAINTIFF’S REQUEST FOR PERMANENT INJUNCTIVE RELIEF

        Following an eight-day trial, the jury in Plaintiff Chrisavgi Sourgoutsis’s civil

action against the United States Capitol Police (“USCP”) rendered a verdict with

respect to Sourgoutsis’s employment discrimination and retaliation claims. (See

Verdict Form, ECF No. 138, at 1–2.)1 As relevant here, the jury determined that

Sourgoutsis’s sex was a motivating factor in USCP’s decision to terminate her, but that

USCP would have terminated her “even if her sex had played no role in its decision[.]”

(See id. at 1.) Consequently, although the jury’s finding precluded any award of

damages under Title VII, as incorporated by the Congressional Accountability Act, see

42 U.S.C. § 2000e-5(g)(2)(B)(ii), Sourgoutsis is entitled to seek other forms of relief,

including an injunction or attorney’s fees, see id. § 2000e–5(g)(2)(B)(i); see also Ponce

v. Billington, 679 F.3d 840, 844–45 (D.C. Cir. 2012).




1
  Page number citations refer to the numbers automatically assigned by the Court’s electronic case
filing system.
        Before this Court at present is Sourgoutsis’s motion for a permanent injunction,

which asks the Court to order USCP to adopt a number of practices aimed at “end[ing]

gender discrimination at USCP.” (Pl.’s Mem. in Supp. of Mot. for Inj. Relief ( “Pl.’s

Mem.”), ECF No. 142-1, at 2.) USCP opposes Sourgoutsis’s motion, contending that

the requested relief is “overbroad, unnecessary, and unwarranted” in light of

Sourgoutsis’s limited success at trial. (See Def.’s Opp’n to Pl.’s Mot. for Inj. Relief

(“Def.’s Opp’n”), ECF No. 145, at 1.) The Court has carefully reviewed the parties’

submissions and the evidence presented at trial, and for the reasons discussed fully

below, the Court concludes that Sourgoutsis is not entitled to a permanent injunction,

because her requested relief is overbroad, and there is no reasonable expectation that

USCP will discriminate against her in the future. Accordingly, Sourgoutsis’s motion

for a permanent injunction will be DENIED. A separate Order consistent with this

Memorandum Opinion will follow.

   I.      BACKGROUND

        Sourgoutsis began working at USCP as a Recruit Officer in May 2014. (See

Trial Tr. 1001:23–1002:6.) Like other officers in her recruit class, Sourgoutsis was

required to be on probation for an eighteen-month period while USCP assessed her

performance. (See id. at 124:15–125:1, 1002:10–13.) During this probationary period,

Sourgoutsis successfully completed the necessary training programs and received

multiple positive performance reviews. (See id. at 176:8–22, 643:2–5.) However,

Sourgoutsis was also cited numerous times for violating USCP rules (see id. at 291:15–

22, 1416:11–24), and USCP ultimately terminated her employment shortly after the

probationary period ended (see id. at 1615:5–6; see also id. at 1413:8–9).




                                             2
       Following her termination, Sourgoutsis timely filed the instant action against

USCP, alleging that USCP had violated her rights under Title VII, as incorporated by

the Congressional Accountability Act. (See Compl., ECF No. 1, ¶¶ 105–12.) In

relevant part, the complaint contended that USCP discriminated against Sourgoutsis on

the basis of sex when it disciplined her for “minor infractions” and terminated her

employment. (See id.) USCP denied the allegations in Sourgoutsis’s complaint, and

maintained that she was terminated for a legitimate, nondiscriminatory reason —namely,

that she had repeatedly violated USCP’s rules . (See generally Answer, ECF No. 7;

Def.’s Mem. in Supp. of Mot. for Summ. J., ECF No. 32-1, at 26.)

       On November 4, 2019, the case proceeded to trial (see Min. Entry for Nov. 4,

2019), where a jury heard testimony and reviewed evidence that both parties submitted.

During the eight-day trial, Sourgoutsis pursued two alternative theories of liability: that

her sex was the but-for cause of her termination, and that USCP impermissibly

considered her sex when making its termination decision, i.e., her sex was a motivating

factor. (See Trial Tr. 1544:24–1545:8.) To support these arguments, Sourgoutsis

presented evidence of the inconsistent ways that USCP applied its internal policies, and

her counsel pointed to the records of numerous male officers who had violated USCP’s

rules during their probationary periods but were not terminated for their actions. ( See

id. at 1545:14–1550:4.) For its part, USCP defended the decision to terminate

Sourgoutsis, primarily by presenting testimony from multiple USCP officials regarding

Sourgoutsis’s lengthy disciplinary record and her failure to meet the police

department’s core expectations. (See id. at 1564:19–1565:3; see also id. at 160:19–21,

1420:3–24.)




                                             3
       The jury rendered its verdict on November 18, 2019. (See Min. Entry of Nov.

18, 2019.) It found that Sourgoutsis had failed to prove that her sex was a but-for cause

of her termination, but that Sourgoutsis had demonstrated that her sex was a motivating

factor in USCP’s termination decision. (See Verdict Form at 1.) However, the jury also

found that USCP had proven the affirmative defense that it would have taken the same

action absent any consideration of Sourgoutsis’s sex. (See id.) Based on these

findings, the Court entered judgment in USCP’s favor. ( See Clerk’s J. on Verdict, ECF

No. 144, at 1.)

       Sourgoutsis filed the present motion on November 25, 2019, seeking a permanent

injunction against any future discrimination by USCP. ( See Pl.’s Mot. for Inj. Relief,

ECF No. 142, at 1.) Specifically, Sourgoutsis asks the Court to issue an order that (1)

prohibits USCP from discriminating against applicants or employees on the basis of

sex; (2) compels USCP to “create a plan preventing any future discrimination against

female applicants” and employees; and (3) requires USCP to “implement” and “provide

[] mandatory diversity training” for all employees, managers, and supervisors. ( See

Pl.’s Mem. at 4.) Sourgoutsis additionally requests “[s]uch other relief as may be just

and proper.” (Id.) As a basis for her requested relief, Sourgoutsis emphasizes the

jury’s finding that her sex was a motivating factor in USCP’s termination decision, and

further contends that USCP has failed to take sufficient steps to prevent future

discrimination. (See id. at 2–3.) Sourgoutsis also argues that an injunction is necessary

to stop “[t]he broad discrimination at USCP[.]” (See id. at 3.) To support this position,

Sourgoutsis attaches the declaration of Jodi Breiterman, a current USCP employee who

has a lawsuit pending against USCP for gender discrimination and retaliation (see Decl.




                                            4
of Jodi Breiterman, Ex. 2 to Pl.’s Mot. (“Breiterman Decl.”), ECF No. 142-3, ¶ 1), and

who avers that USCP “continues to discriminate against women” and has failed to

“make any changes to its training, management, or policies related to [] anti-

discrimination” (see id. ¶ 2).

         In opposition to Sourgoutsis’s motion, USCP argues that Sourgoutsis cannot

show “a reasonable expectation . . . that the discriminatory conduct alleged is likely to

recur” because Sourgoutsis has not been employed by USCP “for nearly four years.”

(Def.’s Opp’n at 7.) USCP also contends that USCP has already taken steps to prevent

discrimination by implementing anti-discrimination and anti-harassment training for all

employees and supervisors, and, therefore, Sourgoutsis’s requested relief is not

warranted. (See id. at 10–11.) Finally, USCP maintains that the requested relief is

“overly broad[,]” as the jury did not make any findings regarding USCP’s alleged

discrimination against other employees or applicants. ( See id. at 12–14.) Sourgoutsis

responds by insisting that there is “[a] very real, cognizable danger of a reoccurring

violation of Title VII[,]” because USCP promoted “the officials who made the

discriminatory termination decision[,]” and that she might well be subject to such

discrimination in the future, because she has submitted an application for reemployment

with USCP. (See Pl.’s Reply to Def.’s Opp’n, ECF No. 148, at 2, 5.)

   II.      LEGAL STANDARD

         Where, as here, it is established that a plaintiff’s sex was a motivating factor in

the defendant’s employment decision but the defendant would have taken the same

action regardless of the plaintiff’s sex, the plaintiff may seek limited forms of relief

under Title VII, including an injunction aimed at preventing future discrimination by




                                               5
the defendant. 42 U.S.C. § 2000e–5(g)(2)(B); see also Albemarle Paper Co. v. Moody,

422 U.S. 405, 418 (1975). An injunction is not a “mandatory remedy[,]” however, see

Johnson v. Brock, 810 F.2d 219, 225 (D.C. Cir. 1987), and the court must ensure that

any relief awarded is appropriate, given the facts and circumstances of the case at hand,

see Webb v. District of Columbia, 146 F.3d 964, 976 (D.C. Cir. 1998).

       In the context of discrimination claims under Title VII, the appropriateness of

injunctive relief will generally turn on whether there is a reasonable expectation that the

defendant will engage in discriminatory acts in the future, see Johnson, 810 F.2d at

225–26; Spencer v. Gen. Elec. Co., 894 F.2d 651, 660 (4th Cir. 1990), abrogated on

other grounds by Farrar v. Hobby, 506 U.S. 103 (1992), and whether the injunction is

“narrowly tailored to give only the relief to which [the plaintiff is] entitled[,]” see Jean-

Baptiste v. District of Columbia, 958 F. Supp. 2d 37, 50 (D.D.C. 2013) (internal

quotation marks and citation omitted); see also Califano v. Yamasaki, 442 U.S. 682,

702 (1979) (explaining that “the scope of injunctive relief is dictated by the extent of

the violation established”).

   III.   DISCUSSION

       This Court concludes that Sourgoutsis’s motion for a permanent injunction must

be denied, for two reasons. First, because the facts and circumstances of her case do

not warrant the expansive relief that she seeks, and, second, because the record

evidence does not give rise to a reasonable expectation that USCP will discriminate

against Sourgoutsis in the future.

       To start, the Court notes that Sourgoutsis’s requested relief is remarkably broad.

In addition to an order prohibiting “USCP and any and all agents” from discriminating




                                             6
against employees and applicants on the basis of sex, Sourgoutsis also seeks an order

requiring USCP to make systemic changes to its policies and practices —for example,

by creating a plan to prevent future discrimination against female applicants and

employees, and by instituting mandatory diversity training requirements for all

employees, managers, and supervisors. (See Pl.’s Mem. at 4.) But neither the jury’s

findings nor the evidence present ed at trial supports such sweeping relief. In particular,

this was not a case in which the plaintiff alleged widespread, institutionalized

discrimination against female employees at USCP. See Canup v. Chipman-Union, Inc.,

123 F.3d 1440, 1444 n.5 (11th Cir. 1997); Jean-Baptiste, 958 F. Supp. 2d at 50.

Instead, Sourgoutsis’s claims concerned a single employee’s allegations of gender

discrimination by her superiors, and the jury rendered a verdict that established that

Sourgoutsis “alone had been the victim of sex discrimination.” See Brown v. Trs. of

Bos. Univ., 891 F.2d 337, 361 (1st Cir. 1989). Therefore, the jury had no occasion to

determine whether USCP had discriminated against other female employees, and the

evidence presented at trial did not demonstrate extensive discrimination at USCP.

Consequently, there is no legal or factual basis for ordering the specific relief that

Sourgoutsis seeks; indeed, any such relief would plainly extend far beyond the “extent

of the violation established.” Califano, 442 U.S. at 702; see also Hylind v. Xerox

Corp., 749 F. Supp. 2d 340, 354 (D. Md. 2010) (rejecting a plaintiff’s request for

company-wide injunctive relief where the plaintiff’s case focused on her “singular

experience” of sex discrimination).

       Moreover, even if the Court were to construe Sourgoutsis’s motion narrowly and

thus only as a request to enjoin USCP from discriminating against her in the future,




                                             7
injunctive relief would still be inappropriate. Sourgoutsis no longer works at USCP

(see Decl. of Chrisavgi Sourgoutsis, Ex. 1 to Pl.’s Reply, ECF No. 148-1, ¶ 1), and

although she has reapplied for a position there ( see id. ¶ 3), it is far from clear that she

has a realistic chance of being rehired. During the trial, numerous USCP officials

testified not only that Sourgoutsis’s continued employment at USCP would pose a

serious risk to the safety of others, but also that she had demonstrated an inability to

correct or improve her behavior. (See, e.g., Trial Tr. 163:9–20, 759:19–24, 1420:3–24.)

And based on that testimony, as well as the jury’s finding that USCP would have

terminated Sourgoutsis regardless of her gender ( see Verdict Form at 1), it seems highly

speculative to presume that Sourgoutsis will work at USCP in the future.

       But even if USCP did rehire Sourgoutsis, the record evidence falls far short of

substantiating her claim that a “very real, cognizable danger of a reoccurring violation

of Title VII exists[.]” (See Pl.’s Reply at 2.) It might well be true that the individuals

who were involved in the decision to terminate Sourgoutsis still work at USCP ( see

Pl.’s Mem. at 2), but there is little indication that those individuals engaged in

discriminatory conduct on other occasions or that they would necessarily be involved in

any supervision of Sourgoutsis in the future. Moreover, the evidence at trial did not

suggest that these individuals’ particular “past practices” in dealing with Sourgoutsis

exhibited the type of “callous disregard for the goals of Title VII which necessitate [s]

injunctive relief.” Johnson, 810 F.2d at 226. Nor is it evident from the trial record that

USCP is likely to discriminate against female applicants, such that an order prohibiting

USCP from discriminating against Sougoutsis in the hiring process might be justified.




                                              8
       In resisting the conclusion that injunctive relief is not warranted or appropriate

given the facts and circumstances presented her e, Sourgoutsis maintains that injunctions

are a “typical” remedy in Title VII cases (see Pl.’s Mem. at 2), even when the plaintiff

no longer works for the defendant (see Pl.’s Reply at 5), and additionally contends that

an injunction is particularly warranted in this case, because “USCP has historically

paid no heed to statutes and regulations regarding discrimination” ( see id. at 1). She

also asserts that the alleged ongoing discrimination referenced in Jodi Breiterman’s

declaration makes clear that, “without a court order[,]” USCP “will not amend its

practices to comply with the law” (see id. at 4).

       There are at least two problems with these arguments. First, while courts

frequently award injunctions in Title VII cases where the plaintiff has demonstrated

widespread discrimination, see, e.g., E.E.O.C. v. Gurnee Inn Corp., 914 F.2d 815, 817

(7th Cir. 1990); Jean-Baptiste, 958 F. Supp. 2d at 50, or where the defendant’s past

practices create genuine concerns of future discrimination against the plaintiff, see, e.g.,

Burke v. Mattis, No. 16-cv-1256, 2018 WL 7017410, at *1 (E.D. Va. Jan. 22, 2018);

Mitchell v. Sec’y of Com., 715 F. Supp. 409, 410 (D.D.C. 1989), those factors are

nonexistent in this case for the reasons explained above. What is more, Sourgoutsis has

failed to cite a single case in which a court has ordered injunctive relief under

circumstances similar to the ones at issue here—i.e., where the defendant has proven

that it would have taken the same action regardless of the plaintiff’s gender, and where

the evidence suggests that the plaintiff’s own misconduct contributed to the adverse

employment action. See Sheppard v. Riverview Nursing Ctr., Inc., 88 F.3d 1332, 1336

(4th Cir. 1996) (explaining that in mixed-motive cases where the defendant has proven




                                             9
its affirmative defense, there are “large differences” be tween cases that “evidence a

widespread or intolerable animus on the part of a defendant ” and those that “illustrate

primarily the plaintiff’s unacceptable conduct which, by definition, will have justified

the action taken by the defendant”); see also Canup, 123 F.3d at 1444 (noting that “an

‘innocent’ employee whose conduct played no role in his termination (e.g., reduction in

force cases) stands in a different situation tha n one who engages in misconduct”).

Thus, the Court is not persuaded that injunctions are a “typical” remedy in

discrimination suits of this nature, and Sourgoutsis’s reliance on distinguishable cases

does little to establish her entitlement to injunctive relief.

       Second, although Sourgoutsis attempts to bolster her request for relief by

claiming that USCP has flouted anti-discrimination laws for multiple decades and that

its discrimination against female employees is ongoing (see, e.g., Pl.’s Reply at 1, 4),

neither of these contentions is supported by the evidence presented at trial. There is

simply no evidence that establishes, or corroborates, Sourgoutsis’s claim regarding

USCP’s historic noncompliance with anti-discrimination laws. And while Jodi

Breiterman has submitted a declaration alleging that USCP continually discriminates

against female employees, and that USCP has not taken any steps to prevent

discrimination in the future, Breiterman did not provide the jury with any information

about USCP’s allegedly discriminatory practices when she testified during the trial

(compare Breiterman Decl. ¶¶ 2–3, with Trial Tr. 831:21–847:21), and no factfinder has

had the opportunity to assess the credibility of Breiterman’s assertions or to weigh them

against any conflicting evidence concerning USCP’s current practices (see Decl. of

Kelly M. Scindian, Ex. 1 to Def.’s Opp’n, ECF No. 145 -1, ¶¶ 6–14 (attesting that,




                                              10
contrary to Breiterman’s suggestions otherwise, USCP has instituted various anti-

discrimination policies and trainings in the years following Sourgoutsis’s termination)).

In any event, this Court is of the view that a single declaration, standing alone, cannot

overcome the lack of evidence in the trial record of this case concerning the proposition

that USCP is likely to discriminate against female employees in the future or that

USCP’s discrimination against Sourgoutsis is likely to recur.

   IV.       CONCLUSION

          As set forth in the accompanying Order, and for the reasons explained above,

this Court concludes that Sourgoutsis is not entitled to a permanent injunction against

USCP, and that Sourgoutsis’s Motion for Injunctive Relief must be DENIED as a

result.



DATE: November 24, 2020                           Ketanji Brown Jackson
                                                  KETANJI BROWN JACKSON
                                                  United States District Judge




                                             11